Exhibit 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree that this Statement on Schedule 13D relating to the beneficial ownership of Common Stock, no par value per share of Epolin, Inc. is being filed with the Securities and Exchange Commission on behalf of each of them.This Agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Polymathes Holdings I LLC Dated: June 19, 2012 By: /s/ William J. Golden Name: William J. Golden Title: Managing Member Polymathes Acquisition I Inc. By: /s/ John Wachter Name: John Wachter Title: President
